  Case 3:20-cv-00678-HEH Document 47 Filed 03/10/21 Page 1 of 4 PageID# 1187




                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION


 SKILLETS, LLC d/b/a SKILLETS
 RESTAURANT; GOOD BREAKFAST, LLC
 d/b/a SKILLETS RESTAURANT; and
 SKILLET HOLDINGS, LLC, individually and
 on behalf of all others similarly situated,               Civil Action No. 3:20-cv-678-HEH

                                  Plaintiffs,

                v.

 COLONY INSURANCE COMPANY,                                 JURY TRIAL DEMANDED

                                  Defendant.


                                         NOTICE OF APPEAL

            Notice is hereby given pursuant to F.R.A.P. 3 and 4 that Plaintiffs in the above-captioned

case hereby appeal to the United States Court of Appeals for the Fourth Circuit from this Court’s

March 10, 2021 Order (ECF No. 46) granting Defendant’s Motion to Dismiss.



 Dated: March 10, 2021                                  Respectfully submitted,

                                                        MICHIE HAMLETT

                                                By: /s/ Lisa S. Brook
                                                    Lisa S. Brook (VSB No. 35661)
                                                    E. Kyle McNew (VSB No. 73210)
                                                    310 4th Street NE
                                                    PO Box 298
                                                    Charlottesville, Virginia 22902
                                                    Phone: 434-951-7231
                                                    Fax: 434-951-7254
                                                    lbrook@michiehamlett.com
                                                    kmcnew@michiehamlett.com

                                                        Adam J. Levitt (admitted pro hac vice)


{00792162-1 }                                       1
  Case 3:20-cv-00678-HEH Document 47 Filed 03/10/21 Page 2 of 4 PageID# 1188




                                          Amy E. Keller*
                                          Daniel R. Ferri*
                                          Mark Hamill*
                                          Laura E. Reasons*
                                          DICELLO LEVITT GUTZLER LLC
                                          Ten North Dearborn Street, Sixth Floor
                                          Chicago, Illinois 60602
                                          Telephone: 312-214-7900
                                          alevitt@dicellolevitt.com
                                          akeller@dicellolevitt.com
                                          dferri@dicellolevitt.com
                                          mhamill@dicellolevitt.com
                                          lreasons@dicellolevitt.com

                                          Mark A. DiCello*
                                          Kenneth P. Abbarno (admitted pro hac vice)
                                          Mark Abramowitz*
                                          DICELLO LEVITT GUTZLER LLC
                                          7556 Mentor Avenue
                                          Mentor, Ohio 44060
                                          Telephone: 440-953-8888
                                          madicello@dicellolevitt.com
                                          kabbarno@dicellolevitt.com
                                          mabramowitz@dicellolevitt.com

                                          Mark Lanier*
                                          Alex Brown*
                                          Ralph (Skip) McBride*
                                          THE LANIER LAW FIRM PC
                                          10940 West Sam Houston Parkway North
                                          Suite 100
                                          Houston, Texas 77064
                                          Telephone: 713-659-5200
                                          WML@lanierlawfirm.com
                                          alex.brown@lanierlawfirm.com
                                          skip.mcbride@lanierlawfirm.com

                                          Timothy W. Burns*
                                          Jeff J. Bowen*
                                          Jesse J. Bair*
                                          Freya K. Bowen*
                                          BURNS BOWEN BAIR LLP
                                          One South Pinckney Street, Suite 930
                                          Madison, Wisconsin 53703
                                          Telephone: 608-286-2302
                                          tburns@bbblawllp.com



{00792162-1 }                         2
  Case 3:20-cv-00678-HEH Document 47 Filed 03/10/21 Page 3 of 4 PageID# 1189




                                                    jbowen@bbblawllp.com
                                                    jbair@bbblawllp.com
                                                    fbowen@bbblawllp.com

                                                    Douglas Daniels*
                                                    DANIELS & TREDENNICK
                                                    6363 Woodway, Suite 700
                                                    Houston, Texas 77057
                                                    Telephone: 713-917-0024
                                                    douglas.daniels@dtlawyers.com

                                                    Counsel for Plaintiff
                                                    and the Proposed Classes

*Applications for admission pro hac vice to be filed




{00792162-1 }                                   3
  Case 3:20-cv-00678-HEH Document 47 Filed 03/10/21 Page 4 of 4 PageID# 1190




                                    CERTIFICATE OF SERVICE

            I hereby certify that on this 10th day of March, 2021, I caused a true and correct copy of

the foregoing to be filed via the Court’s ECF Filing System and served upon all counsel of record

via the Court’s electronic court filing system.


                                                        /s/ Lisa S. Brook
                                                        Lisa S. Brook




{00792162-1 }                                       4
